Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB [X] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedSeptember 30, 2007 [] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission File Number 000-49752 SIN Holdings, Inc. (Exact name of small business issuer in its charter) Colorado 84-15070556 (State of incorporation) (I.R.S. Employer Identification No.) 3225 S. Garrison, Unit 21, Lakewood, Colorado 80227 (Address of principal executive offices) (303) 763-7527 (Issuers telephone number, including area code) Securities registered under Section 12(g) of the Exchange Act: Common Stock, $0.001 par value Securities registered under Section 12(b) of the Exchange Act: None Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx No ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act. Yes¨ No x The Company had 7,278,000 shares of its $.001 par value common stock outstanding as of November 12, 2007. Transitional Small Business Disclosure Format: Yes¨ No x FORM 10-QSB SIN HOLDINGS, INC. INDEX Page PART I. FINANCIAL INFORMATION Item 1. Financial Statements (unaudited) 3 Consolidated Balance Sheets, September 30, 2007 (unaudited) and December 31, 2006 4 Unaudited Consolidated Statements of Operations for the three months ended September 30, 2007 and 2006 5 Unaudited Consolidated Statements of Operations for the nine months ended September 30, 2007 and 2006 6 Unaudited Consolidated Statements of Cash Flows for the nine months ended June 30, 2007 and 2006 7 Notes to Financial Statements 8 Item 2. Managements Discussion and Analysis of Financial Condition 12 Item 3. Controls and Procedures 16 PART II. OTHER INFORMATION Item 6. Exhibits 16 Signatures 17 2 PART I. FINANCIAL INFORMATION Item 1. Financial Statements (unaudited) In the opinion of Management, the accompanying unaudited financial statements included in this Form 10-QSB reflect all adjustments necessary for a fair presentation of the results of operations for the periods presented. The results of operations for the periods presented are not necessarily indicative of the results we expect for the full year. 3 SIN HOLDINGS, INC. AND SUBSIDIARY CONSOLIDATED BALANCE SHEETS September 30, December 31, (Unaudited) Audited ASSETS CURRENT ASSETS Cash and cash equivalents $ 2,025 $ 6,050 Accounts receivable - web subscriptions 285 285 Total current assets 2,310 6,335 LONG TERM ASSETS Equipment 992 992 Less accumulated depreciation (992 ) (992 ) Total long term assets - - OTHER ASSETS Goodwill 5,071 5,071 TOTAL OTHER ASSETS 5,071 5,071 TOTAL ASSETS $ 7,381 $ 11,406 LIABILITIES AND STOCKHOLDERS' DEFICIT CURRENT LIABILITIES Accounts payable 150 3,885 Notes Payable - Offering - 19,834 Accrued interest - offering 1,526 2,110 Unearned revenue 95 190 Total current liabilities 1,771 26,019 LONG TERM LIABILITIES Loan from shareholder 50,000 45,000 Accrued Interest - Shareholder Notes 4,486 3,039 Notes payable - offering 19,176 - Total long term liabilities 73,662 48,039 Total Liabilities 75,433 74,058 STOCKHOLDERS' DEFICIT Preferred stock, $0.001 par value; 10,000,000 shares authorized; 100,000 shares issued and outstanding at September 30, 2007 and December 31, 2006, respectively 100 100 Common stock, $0.001 par value; 30,000,000 shares authorized; 7,278,000 shares issued and outstanding at September 30, 2007 and December 31, 2006, respectively 7,278 7,278 Additional paid-in capital 13,161 12,476 Accumulated deficit (88,591 ) (82,506 ) Total Stockholders' Deficit (68,052 ) (62,652 ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ 7,381 $ 11,406 The accompanying notes are an integral part of the consolidated financial statements 4 SIN HOLDINGS, INC. AND SUBSIDIARY CONSOLIDATED INCOME STATEMENTS (UNAUDITED) For the Three Months Ended September 30, 2007 September 30, 2006 REVENUES Net subscriptions $ 380 $ 570 EXPENSES Bank service charges 4 13 ISP 300 300 Miscellaneous - 243 Professional fees 162 1,680 Rent 225 225 Transfer fees 225 225 Operating expenses 916 2,686 LOSS FROM OPERATIONS (536 ) (2,116 ) OTHER INCOME (EXPENSE) Interest expense (1,018 ) (526 ) TOTAL OTHER INCOME (EXPENSE) (1,018 ) (526 ) NET LOSS BEFORE TAXES (1,554 ) (2,642 ) NET LOSS $ (1,554 ) $ (2,642 ) NET INCOME PER SHARE  BASIC $ $ WEIGHTED AVERAGE NUMBER OF SHARES OUTSTANDING 7,278,000 7,278,000 The accompanying notes are an integral part of the consolidated financial statements. 5 SIN HOLDINGS, INC. AND SUBSIDIARY CONSOLIDATED INCOME STATEMENTS (UNAUDITED) For the Nine Months Ended September 30, 2007 September 30, 2006 REVENUES Net subscriptions $ 1,520 $ 1,710 EXPENSES Bank service charges 9 91 ISP 900 900 Licenses and Permits 25 - Miscellaneous 804 1,116 Professional fees 1,473 11,094 Rent 675 675 Transfer fees 735 738 Operating expenses 4,621 14,614 LOSS FROM OPERATIONS (3,101 ) (12,904 ) OTHER INCOME (EXPENSE) Interest expense (2,984 ) (1,578 ) TOTAL OTHER INCOME (EXPENSE) (2,984 ) (1,578 ) NET LOSS BEFORE TAXES (6,085 ) (14,482 ) NET LOSS $ ( ) $ ( ) NET INCOME PER SHARE - BASIC $ $ WEIGHTED AVERAGE NUMBER OF SHARES OUTSTANDING 7,278,000 7,278,000 The accompanying notes are an integral part of the consolidated financial statements. 6 SIN HOLDINGS, INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) For the nine months Ended September 30, 2007 2006 CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ (6,085 ) $ (14,482 ) Adjustments to reconcile net loss to net cash flows from operating activities: Rent 675 675 Interest Payment 10 (Increase) decrease in accounts receivable (95 ) (95 ) Increase (decrease) in accounts payable (3,735 ) 987 Increase (decrease) in accrued interest 863 (523 ) Net cash flows from operating activities (8,367 ) (13,438 ) CASH FLOWS FROM FINANCING ACTIVITIES Repayment of Notes Payable (658 ) Loan from shareholder 5,000 13,000 Net cash flows from financing activities 4,342 13,000 CASH FLOWS FROM INVESTING ACTIVITIES Net cash flows from investing activities NET INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS (4,025 ) (438 ) CASH AND CASH EQUIVALENTS, BEGINNING OF PERIOD 6,050 1,448 CASH AND CASH EQUIVALENTS, END OF PERIOD $ 2,025 $ 1,010 SUPPLEMENTAL DISCLOSURES OF CASH FLOW INFORMATION Cash paid during the period for: Income Taxes $ $ The accompanying notes are an integral part of the consolidated financial statements 7 SIN HOLDINGS, INC. AND SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS September 30, 2007 NOTE A - SUMMARY OF ACCOUNTING POLICIES Managements Representation of Interim Financial Information SIN Holdings, Inc. has prepared the accompanying financial statements without audit pursuant to the rules and regulations of the Securities and Exchange Commission. Certain information and footnote disclosures normally included in financial statements prepared in accordance with generally accepted accounting principles have been condensed or omitted as allowed by such rules and regulations, and management believes that the disclosures are adequate to make the information presented not misleading. These financial statements include all of the adjustments that, in the opinion of management, are necessary to a fair presentation of financial position and results of operations. All such adjustments are of a normal and recurring nature. These financial statements should be read in conjunction with the audited financial statements at December 31, 2006 included in the Annual Report on Form 10-KSB for the year then ended. Description of Business SIN Holdings, Inc. (the "Company") was incorporated under the laws of the State of Colorado on November 27, 2000. SIN Holdings, Inc. is 82.44% owned subsidiary of Desert Bloom Investments, Inc. Desert Bloom Investments, Inc.s sole shareholder and director is also the sole director of SIN Holdings, Inc. (See Footnote C). The Company was founded for the purpose of developing a web portal listing the providers of senior resources across the United States by the community in which those services are provided, thus enabling the seeker of these resources to be able to access this information in an easy manner without becoming sidetracked into non-relevant avenues on the World Wide Web. Accounting Method The Company records income and expense on the accrual method. Revenue Recognition The Company sells web sites and advertising to providers of senior resources. Revenue is recognized when earned. In cases where customers prepay an entire year, revenue is recognized in equal monthly installments. Fiscal Year The Company has selected a December 31 fiscal year end. Organization Costs Organization costs have been charged to operations in the period incurred. Impairment or Disposal of Long-Lived Assets The Company has implemented the Financial Accounting Standards Board (FASB) Statement No. 144, Accounting for the Impairment or Disposal of Long-Lived Assets (SFAS 144). SFAS 144 clarified the accounting for the impairment of long-lived assets and for long-lived assets to be disposed of, including the disposal of business segments and major lines of business. Long-lived assets are reviewed when facts and circumstances indicate that the carrying value of the asset may not be recoverable. When necessary, impaired assets are written down to estimated fair value based on the best information available. Estimated fair value is generally based on either appraised value or measured by discounting estimated future cash flows. Considerable management judgment is necessary to estimate discounted future cash flows. Accordingly, actual results could vary significantly from such estimates. No impairment was recorded for the nine months ending September 30, 2007. Depreciation and Amortization Depreciation on assets is recorded using the straight-line method over the estimated life of the asset, which is three years. The FASB issued Statement No. 142, Goodwill and Other Intangible Assets, (SFAS 142) which provides, among other things, for the nonamortization of goodwill and intangible assets with indefinite useful lives. The Company adopted SFAS 142 effective January 1, 2002. Goodwill and intangible assets deemed to have an indefinite useful life will be subject to an annual review for impairment using fair value measurement techniques upon adoption (January 1, 2002) and annually thereafter. The Company performs its annual impairment review during the fourth quarter each year. 8 NOTE A - SUMMARY OF ACCOUNTING POLICIES (CONTINUED) Recent Accounting Standards In September 2006, the FASB issued SFAS No. 157, "Accounting for Fair Value Measurements." SFAS No. 157 defines fair value, and establishes a framework for measuring fair value in generally accepted accounting principles and expands disclosure about fair value measurements. SFAS No. 157 is effective for the Company for financial statements issued subsequent to November 15, 2007. The Company does not expect the new standard to have any material impact on the financial position and results of operations. In February 2007, the FASB issued SFAS no, 159, The Fair Value Option for Financial Assets and Financial Liabilities (SFAS 159). SFAS 159 provides companies with an option to report selected financials assets and liabilities at fair value. The objective of SFAS 159 is to reduce both complexity in accounting for financial instruments and the volatility in earnings caused by measuring related assets and liabilities differently. Generally accepted accounting principles have required different measurement attributes for different assets and liabilities that can create artificial volatility in earnings. The FASB has indicated it believes that SFAS 159 helps to mitigate this type of accounting-induced volatility by enabling companies to report related assets and liabilities at fair value, which would likely reduce the need for companies to comply with detailed rules for hedge accounting. SFAS 159 also establishes presentation and disclosure requirements designed to facilitate comparisons between companies that choose different measurement attributes for similar types of assets and liabilities. SFAS 159 does not eliminate disclosure requirements included in other accounting standards, including requirements for disclosures about fair value measurements included in SFAS 157 and SFA No. 107, Disclosures about Fair Value of Financial Instruments. SFAS 159 is effective for the Company as of the beginning of fiscal year 2008. The adoption of this pronouncement is not expected to have an impact on the Companys financial position, results of operations or cash flows. Financial Instruments Unless otherwise indicated, the fair value of all reported assets and liabilities that represent financial instruments (none of which are held for trading purposes) approximate the carrying values of such amount. Income Per Share Income per share was computed using the weighted average number of shares outstanding during the period. Statements of Cash Flows For purposes of the consolidated statements of cash flows, the Company considers all highly liquid debt instruments purchased with an original maturity date of three months or less to be cash equivalents. Use of Estimates The preparation of the Companys consolidated financial statements in conformity with generally accepted accounting principles requires the Companys management to make estimates and assumptions that affect the amounts reported in these consolidated financial statements and accompanying notes. Actual results could differ from those estimates. Consideration of Other Comprehensive Income Items SFAS 130  Reporting Comprehensive Income, requires companies to present comprehensive income (consisting primarily of net income plus other direct equity changes and credits) and its components as part of the basic consolidated financial statements. For the nine months ended September 30, 2006, the Companys consolidated financial statements do not contain any changes in equity that are required to be reported separately in comprehensive income. Stock Basis Shares of both common and preferred stock issued for other than cash have been assigned amounts equivalent to the fair value of the service or assets received in exchange. Principles of Consolidation The consolidated financials statements for the nine months ended September 30, 2007 include the accounts of SIN Holdings, Inc. and its wholly owned subsidiary, Senior-Inet. Intercompany transactions and balances have been eliminated in consolidation and combination. 9 NOTE B - STOCKHOLDERS' EQUITY Preferred Stock The Company is authorized to issue up to 100,000,000 shares of preferred stock. The preferred stock is non-voting, and has priority in liquidation over outstanding common shares. During the period ended December 31, 2000, the Company issued 100,000 shares of its preferred stock for $9,000 cash to Desert Bloom Investments, Inc., which is owned by the Companys President, Steve Sinohui. As of September 30, 2007, 100,000 shares of the Companys preferred stock were issued and outstanding. Common Stock The Company is authorized to issue up to 400,000,000 shares of common stock. During the period ended December 31, 2000, the Company issued 6,000,000 shares of its common stock for $6,000 cash to Desert Bloom Investments, Inc., which is owned by the Companys President. On February 19, 2002, the Company completed an offering and issued 1,278,000 shares of common stock to 17 persons for $1,278 in cash. As of September 30, 2007, 7,278,000 shares of the Companys $0.001 par value common stock were issued and outstanding. NOTE C - RELATED PARTY TRANSACTIONS When the Company purchased the sole proprietorship on December 1, 2000, it entered into a Profit Participation Agreement with Stan Mingus, the seller. The Profit Participation Agreement provided for Senior-Inet to pay Mr. Mingus the sum of $32,000 in cash upon our realization of gross revenues of at least $400,000 during any consecutive 12-month period during the three-year term of the agreement through November 30, 2003. The Company did not reach its benchmark of $400,000 in a consecutive 12-month period prior to the termination date of the Profit Participation Agreement. As of December 31, 2004, the terms of the Profit Participation Agreement have expired. The Company has no continuing obligation to Mr. Mingus. The Companys sole executive officer, director and shareholder is providing office space at no charge to the Company. For purposes of the financial statements, the Company is accruing $75 per month as additional paid-in capital for this use. During the period ended December 31, 2000, the Company issued 100,000 shares of its preferred stock for $9,000 cash to Desert Bloom Investments, Inc. During the period ended December 31, 2000, the Company issued 6,000,000 shares of its common stock for $6,000 cash to Desert Bloom Investments, Inc. As of September 30, 2007 the Company has received a total of 17 loans from the controlling shareholder of the Company, Desert Bloom Investments. The aggregate amount of the notes total $50,000. The notes bear no interest unless not paid, in which case interest will be charged at the rate of 10% annually. The notes mature on December 31, 2008. The table below reflects the issue date of the notes, the principal amount and the current maturity date: ISSUE DATE PRINCIPAL AMOUNT MATURITY DATE November 30, 2001 $ December 31, 2008 March 28, 2003 $ December 31, 2008 June 25, 2003 $ December 31, 2008 December 31, 2003 $ December 31, 2008 July 9, 2004 $ December 31, 2008 November 15, 2004 $ December 31, 2008 January 25, 2005 $ December 31, 2008 August 4, 2005 $ December 31, 2008 December 15, 2005 $ December 31, 2008 January 9, 2006 $ December 31, 2008 March 13, 2006 $ December 31, 2008 May 1, 2006 $ December 31, 2008 June 15, 2006 $ December 31, 2008 November 15, 2006 $ December 31, 2008 December 29, 2006 $ December 31, 2008 February 9, 2007 $ December 31, 2008 April 30, 2007 $ December 31, 2008 Although Mr. Sinohui has agreed to donate his services to the Company, we intend to compensate Mr. Sinohui with sales commissions on each subscriber he enrolls. The Company plans to pay Mr. Sinohui a commission equal to 20% of the gross annualized contract value from each new subscriber, payable monthly over the term of the subscribers agreement with the Company. To date, the Company has not paid any commissions to Mr. Sinohui. 10 NOTE D - INCOME TAXES The Company has net operating loss carryforwards of approximately $79,466 expiring between the years 2020 and 2026. The tax benefit of these net operating losses, which totals approximately $11,920, has been offset by a full allowance for realization. For the year ended December 31, 2006, the valuation allowance increased by $2,902. 2006 2005 Net Operating Losses $ 27,018 $ 20,305 Valuation Allowance $ ( ) $ ( ) $ $ The provision for income taxes differ from the amount computed using the Federal US statutory income tax rate as follows: 2006 2005 Provisions (Benefit) at US Statutory Rate $ 7,612 $ 3,368 Increase (Decrease) in Valuation Allowance $ ( ) $ ( ) Other Differences $ ( ) $ ( ) Total - - The Company evaluates its valuation allowance requirements based on projected future operations. When circumstances change and causes a change in management's judgment about the recoverability of deferred tax assets, the impact of the change on the valuation is reflected in current income. NOTE E UNCERTAIN TAX POSITIONS Effective January 1, 2007, the Company adopted the provisions of FASB Interpretation No. 48, Accounting for Uncertainty in Income Taxes  an interpretation of FASB Statement No. 109 (FIN 48). FIN 48 prescribes a recognition threshold and a measurement attribute for the financial statement recognition and measurement of tax positions taken or expected to be taken in a tax return. For those benefits to be recognized, a tax position must be more-likely-than-not to be sustained upon examination by taxing authorities. The adoption of the provisions of FIN 48 did not have a material impact on the companys condensed consolidated financial position and results of operations. At January 1, 2007, the company had no liability for unrecognized tax benefits and no accrual for the payment of related interest. Interest costs related to unrecognized tax benefits are classified as Interest expense, net in the accompanying consolidated statements of operations. Penalties, if any, would be recognized as a component of Selling, general and administrative expenses. The Company recognized $0 of interest expense related to unrecognized tax benefits for the nine months ended September 30, 2007. In many cases the companys uncertain tax positions are related to tax years that remain subject to examination by relevant tax authorities. NOTE F - OFFERING OF DEBT AND EQUITY SECURITIES On December 14, 2001, SIN Holdings, Inc. commenced an offering of Units pursuant to the Securities Act of 1933 and Regulation A promulgated thereunder. Each Unit had an offering price of $100 and consisted of one three-year promissory note in the principal amount of $94 with simple interest at 10.64% per annum, plus 6,000 shares of common stock offered at $0.001 per share (an aggregate price of $6.00 for the 6,000 shares). Price per share for the common stock was determined in reference to the previous sale of common stock for cash. The Company closed its offering February 19, 2002 after receiving subscriptions for 213 Units, or an aggregate of $20,022 in Promissory Notes. The maturity date of the promissory notes was three years from the date of the closing of the offering for the sale of the minimum units offered (200 units), or February 19, 2005. On February 5, 2005, the Company entered into extension agreements with all but two of the Note Holders to extend the notes until February 19, 2007. Under the terms of the extension, the Company will continue to pay interest at 10.64% per year. The Company repaid the two Note Holders that did not return their extension agreements. On January 30, 2007, the Company again requested the Note Holders to extend their promissory notes for another two years. Of the 15 Note Holders, eight chose to extend their notes. The principal amount of the notes that were extended until February 19, 2009, aggregate $19,176. 11 ITEM 2. MANAGEMENTS DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION OR PLAN OF OPERATION FORWARD-LOOKING STATEMENT NOTICE When used in this report, the words may, will, expect, anticipate, continue, estimate, project, intend, and similar expressions are intended to identify forward-looking statements within the meaning of Section 27a of the Securities Act of 1933 and Section 21e of the Securities Exchange Act of 1934 regarding events, conditions, and financial trends that may affect the Companys future plans of operations, business strategy, operating results, and financial position. Persons reviewing this report are cautioned that any forward-looking statements are not guarantees of future performance and are subject to risks and uncertainties. Further, persons reviewing this report are advised that actual results may differ materially from those included within the forward-looking statements because of various factors such as: § the Companys limited revenues and earnings to date and its possible inability to achieve meaningful revenues or earnings in the near future; § the Company has limited assets and working capital and may not be able to continue in operation without the infusion of additional capital; § our expectation to incur losses through the first half of 2007; § we may need to raise additional funds and these funds may not be available to us when we need them we may need to change our business plan, sell or merger our business or face bankruptcy; § we do not expect to increase our revenues and earnings significantly until we increase our customer base; § we may enter into a merger or acquisition transaction in which our shareholders incur substantial dilution of their ownership interests; § we must enter into strategic relationships to help promote our web site and, if we fail to develop, maintain or enhance these relationships, we may not be able to attract and retain customers, generate adequate traffic to our site, build our brand and enhance our sales and marketing capabilities; § the success of our business depends on selling web pages and access to our web site to a large number of providers of senior services that are listed on our online database; § competition from traditional and online providers of senior resource information may result in price reductions and decreased demand for advertising on our web site; § we may be unable to adequately protect or enforce our intellectual property rights, which may have a detrimental effect on our business; § we face the risk of systems interruptions and capacity constraints on our web site, possibly resulting in losses of revenue, erosion of customer trust and adverse publicity; § our systems and operations, and those of our customers, are vulnerable to natural disasters and other unexpected problems, which could reduce customer satisfaction and traffic to our web site and harm our sales; and, § the limited time commitment or the loss of the services of Steve Sinohui, the sole executive officer and director of the Company could have a negative impact on our business. OUR HISTORY AND BUSINESS SIN Holdings, Inc. and our wholly owned subsidiary, Senior-Inet, Inc., were both organized under the laws of the State of Colorado on November 27, 2000. SIN Holdings, Inc. is 82.44% owned by Desert Bloom Investments, Inc., which our President, Steve Sinohui owns. We conduct all our business through Senior-Inet, Inc. (Senior-Inet). We own and operate the Internet site www.senior-inet.com. At the web site, we provide information on 12 types of services for senior citizens in two general geographic areas in the United States. Revenues for the Company are derived from the sale of web pages to the resources listed on our site. 12 Presently, our services are limited to publishing listings of senior resource providers in 11 cities  ten of which are in Colorado and one in Houston, Texas. We design and sell web pages to resources listed on our site as well as offer banner and box advertisements to senior service providers. The 11 categories of senior resources represented on our web site include: Adult day care; Alzheimers care; Banking; Care management; Funeral services; Health care; Hospice care; Housing, including retirement, assisted living and skilled nursing; Rehabilitation; Senior Centers; and Travel Services. Our web site provides a comprehensive listing of senior service providers by geographic location, allowing users to access information in an expeditious and efficient manner. In each city, we list the senior services by category. We have designed our site to allow users access to information from a variety of companies offering the same service. We have developed our current network of senior service providers with the assistance of local agencies serving senior citizens, through telephone listings and other web sites. To provide a streamlined site, we have elected not to offer such extraneous items as chat rooms and advertisements unrelated to senior services. We generate revenue through the sale of web pages to providers of senior services. After we develop a list of senior resources in a particular geographical area for the web site, we contact the providers and offer them the opportunity to attach a web page on our site to their listing. The web page provides them the opportunity to introduce sales and marketing material to prospective clients. A customer must become a subscriber and pay a monthly fee to have a link from our web site. If they already have a web site, we can include a link from their web page on our site to their web site. Even though the customer may already have a web site, having a listing on a senior resource network (such as Senior-Inet) improves their exposure. If the senior service provider elects to purchase a web page, we enter into a 12-month contract with the provider that includes the initial design cost of the web page and a monthly fee for maintenance of the page. We also offer annual contracts for banner and box advertisements for our home page and each of the community and category pages. To date, we have not sold any advertisements on our site nor do we have any contracts for such advertisements. We have furnished one banner ad on our site to AARP for no charge. The sale of web pages that we design and maintain for senior service providers listed on our site have accounted for all of our revenues. Currently, we have an month-to-month contract with one assisted living care facility in Colorado Springs; we do not have contracts with any of the other facilities or services listed on our website. We intend to continue to attempt to increase the number of paying subscribers in the 11 cities in which we now list senior service providers, as well as to increase the number of cities in Colorado for which we provide listings. We intend to grow the Company slowly using our limited resources. Our growth strategy is to (i) increase subscriptions from persons or entities that provide services to senior citizens and their families in our marketing areas, (ii) increase the number of cities for which we provide listings and (iii) increase the number of unique visitors to our site. Presently, we offer our services in two geographic areas. These two areas include ten cities in Colorado and Houston, Texas. The way to grow our business is to increase the number of senior service providers that subscribe for a listing on our site or purchase advertising. Currently, we are focusing our marketing efforts on Colorado since we can increase our presence and begin to build brand awareness without incurring substantial increases in our operating expenses. As our capital resources permit, we plan to expand our listings in other geographic regions. However, when we attempt to expand into additional markets, our operating costs will increase and we will probably incur losses from operations until we have grown revenue to a level well in excess of our marketing and selling expenses. Presently, our monthly operating expenses are limited and we plan to increase the number of subscribers in Colorado without materially increasing our expenses. We can give no assurances regarding these plans and you should not expect that we will achieve them. There are numerous senior-oriented sites on the Internet, including those offering products targeting the senior market, housing information sites, senior chat rooms, senior computer discussion groups, numerous health information sites and sites that provide references to these sites. However, there are, to our knowledge, only a small number of sites on the Internet providing information on more than one type of service targeted to senior citizens and/or in more than one locale. Some of these sites are extensions of a printed state or local business directory for seniors. We are not aware of any web site that provides information on as many types of senior services or is organized by geographic location, as is our site. Thus, we believe that our business of providing resources for senior citizens using the Internet is unique in the areas of Colorado and Houston, Texas (areas we presently service). 13 While we compete based on the quality and uniqueness of our services and, to a lesser extent, on the basis of price, this strategy may not be successful. Our weaknesses include our under capitalization, shortages of cash, limitations with respect to personnel, our limited technology and other financial resources and our limited customer base and market recognition. By focusing on the Internet, we intend to minimize these weaknesses, as the Internet eliminates the need for central offices and fixed expenses associated with a large marketing staff. Steve S. Sinohui, the sole executive officer and director and the controlling shareholder of SIN Holdings and the President, the Secretary, the Treasurer and the sole director of Senior-Inet, is employed on a part time basis by both companies. During the next three months, the Companys President will be the sole sales person for the Company while we attempt to secure new subscribers. Thereafter, the Company will bring on sales consultants as it is able to support financially such sales people. Mr. Sinohui has background experience that enables him to effectively market our web site and manage the Company. Although Mr. Sinohui has agreed to donate his services to the Company, we intend to compensate Mr. Sinohui with sales commissions on each subscriber he enrolls. The Company plans to pay Mr. Sinohui a commission equal to 20% of the gross annualized contract value from each new subscriber, payable monthly over the term of the subscribers agreement with the Company. Except for part time marketing and sales employees and consultants as needed, we do not intend to employ any individuals other than Mr. Sinohui and Senior-Inet does not anticipate the full time employment of any individuals. RESULTS OF OPERATIONS The Company was not profitable during the year ended December 31, 2006 and has not been profitable during the first nine months of 2007. Three Month Periods Ended September 30, 2007 and 2006 The Company had $380 in revenue from continuing operations for the three-month period ended September 30, 2007 and revenue of $570 for the same three-month period in 2006. The decrease in revenues was due to the loss of one customer in August. General and administrative expenses for the three-month period ended September 30, 2007 were $916 compared to $2,686 for the same period in 2006. Expenses consisted of general corporate administration, rent, Internet service provider, legal and professional expenses and accounting costs. Increase in general and administrative expenses were due to primarily increases in legal and accounting fees. Because of the foregoing factors, the Company realized a net loss of $1,554 for the three months ended September 30, 2007 as compared to net loss of $2,642 for the same period in 2006. Nine Month Periods Ended September 30, 2007 and 2006 The Company had $1,520 in revenue from continuing operations for the nine-month period ended September 30, 2007 and revenue of $1,710 for the same nine-month period in 2006. General and administrative expenses for the nine-month period ended September 30, 2007 were $4,621 compared to $14,614 for the same period in 2006. Expenses consisted of general corporate administration, rent, Internet service provider, legal and professional expenses and accounting costs. Increase in general and administrative expenses were due to primarily increases in legal and accounting fees. Because of the foregoing factors, the Company realized a net loss of $6,085 for the nine months ended September 30, 2007 as compared to net loss of $14,482 for the same period in 2006. LIQUIDITY AND CAPITAL RESOURCES At September 30, 2007, the Company had assets consisting of $2,025 cash on hand and accounts receivable of $285 for total current assets of $2,310. Current liabilities consisted of accounts payable of $150, accrued interest of $1,526 and unearned revenue of $95 for total current liabilities of $1,771. The Company believes that current and anticipated future cash requirements for the next three months cannot be met with the cash on hand and from revenue from current customers. The Company will find it necessary to raise additional capital. The Company may sell common stock of the Company or enter into additional debt financing agreements. The Company has received a total of 17 loans from the controlling shareholder of the Company, Desert Bloom Investments. The aggregate amount of the notes total $50,000. All of the notes are due on December 31, 2008, unless extended. The notes bear no interest unless not paid, in which case interest will be charged at the rate of 10% annually. 14 Over the next six months, we plan to expand our listings in the 11 cities in which we have developed lists and to increase the number of cities in Colorado for which we provide listings of providers of senior services. Mr. Sinohui will be the primary sales person for the Company. We plan to bring on commissioned sales agents as needed. Once the Company increases its subscriber base, we intend to compensate our consultants with a small wage base supplemented by commissions. Additionally we will need to establish strategic relationships with related web sites and portals that can drive senior traffic to our site. To consummate our business plan, we will need additional capital. Additional capital may be raised through additional private financings as well as borrowings and other resources. To the extent that additional capital is raised through the sale of equity or equity-related securities, the issuance of such securities could result in dilution of our stockholders. There can be no assurance that additional funding will be available on favorable terms, if at all. If adequate funds are not available when we need them, we may be required to curtail our operations. No assurance can be given, however, that we will have access to the capital markets in the future, or that financing will be available on acceptable terms to satisfy our cash requirements needed to implement our business strategies. Our inability to access the capital markets or obtain acceptable financing could have a material adverse effect on our results of operations and financial condition and could severely threaten our ability as a going concern. In addition to attempting to grow our present business, we intend to consider an acquisition or merger transaction with a privately-owned business under which our Company would acquire the business and would thereafter be managed by former owners of the private business. If we are able to complete such a transaction we expect that our shareholders would become minority shareholders in the resulting entity and that the management of the corporation would be changed. We are unable to predict whether or when such a transaction might be completed. Our forecast of the period of time through which our financial resources will be adequate to support our operations is a forward looking statement that involves risks and uncertainties, and actual results could vary as a result of a number of factors. 15 ITEM 3. CONTROLS AND PROCEDURES a. Evaluation of Disclosure Controls and Procedures. Our Chief Executive Officer who is also the principal accounting officer has evaluated the effectiveness of the Companys disclosure controls and procedures (as such term is defined in Rules 13a-14(c) and 15d-14(c) under the Securities Exchange Act of 1934, as amended (the Exchange Act)) as of a date within 90 days prior to the filing date of this quarterly report (the Evaluation Date). Based on such evaluation, he has concluded that, as of the Evaluation Date, the Companys disclosure controls and procedures are effective in alerting him on a timely basis to material information relating to the company (including consolidated subsidiaries) required to be included in reports filed or submitted under the Exchange Act. b. Changes in Internal Controls. Since the Evaluation Date, there have not been any significant changes in the Companys internal controls or in other factors that have affected materially, or are reasonably likely to affect, our internal control over financial reporting. PART II. OTHER INFORMATION ITEM 6. EXHIBITS AND REPORTS ON FORM 8-K. (a) Exhibits 31.1 Certification by Chief Executive Officer and Principal Financial Officer pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. 32.1 Certification by the Chief Executive Officer and Principal Financial Officer Pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. (b) Reports on Form 8-K: Reports on Form 8-K: No reports on Form 8-K were filed by the Company during the quarter ended September 30, 2007. 16 SIGNATURES In accordance with the requirements of the Exchange Act, the registrant caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. SIN HOLDINGS, INC. Date: November 12, 2007 By /s/ Steve S. Sinohui Steve S. Sinohui, President 17
